                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    NORTHERN DIVISION

ETHAN HOWARD,

                        Plaintiff,                               Case. No. 18-10522

v.                                                               Honorable Thomas L. Ludington
                                                                 Magistrate Judge Anthony Patti
COMMISSIONER OF SOCIAL SECURITY,

                  Defendant.
__________________________________________/

ORDER ADOPTING REPORT & RECOMMENDATION, GRANTING DEFENDANT’S
 MOTION FOR SUMMARY JUDGMENT, DENYING PLAINTIFF’S MOTION FOR
     SUMMARY JUDGMENT, AND AFFIRMING THE DECISION OF THE
                        COMMISSIONER

        On September 18, 2014, an application for supplemental security income (SSI) benefits

was protectively filed on behalf of Plaintiff, then a minor, alleging disability beginning September

1, 2004. (R. at 147-52.) In his disability report, he alleges that he is disabled due to attention deficit

hyperactivity disorder (ADHD), mood disorder and depression. (R. at 169.) His application was

denied on February 18, 2015. (R. at 79.) On April 20, 2015, Plaintiff requested a hearing by an

Administrative Law Judge (“ALJ”). (R. at 84.) On January 12, 2017, ALJ John Loughlin held a

hearing, at which Plaintiff and his mother testified. (R. at 31-70.) ALJ Loughlin issued an opinion

on March 14, 2017, which determined that Plaintiff was not disabled within the meaning of the

Social Security Act. (R. at 15-27.) On April 18, 2017, Plaintiff submitted a request for review of

the hearing decision/order. (R. at 144-146.) However, on December 11, 2017, the Appeals Council

denied Plaintiff’s request for review. (R. at 1-6.) Thus, ALJ Loughlin’s decision became the

Commissioner’s final decision. Plaintiff timely commenced the instant action on February 13,

2018.
       The matter was referred to Magistrate Judge Anthony Patti. ECF No. 2. The parties filed

cross motions for summary judgment. ECF Nos. 19, 23. On August 14, 2019, Judge Patti issued a

report, recommending that Plaintiff’s motion for summary judgment be denied, that Defendant’s

motion for summary judgment be granted, and that the decision of the commissioner be affirmed.

ECF No. 24.

       Although the magistrate judge’s report states that the parties to this action could object to

and seek review of the recommendation within fourteen days of service of the report, neither party

timely filed any objections. Plaintiff filed a motion to extend time to file an objection after the

fourteen day timeframe for objections had expired. ECF No. 25. Plaintiff’s motion was denied.

ECF No. 26. The election not to file objections to the magistrate judge’s report releases the Court

from its duty to independently review the record. Thomas v. Arn, 474 U.S. 140, 149 (1985). The

failure to file objections to the report and recommendation waives any further right to appeal. Id.

       Accordingly, it is ORDERED that the magistrate judge’s report and recommendation, ECF

No. 24, is ADOPTED.

       It is further ORDERED that Plaintiff’s Motion for Summary Judgment, ECF No. 19, is

DENIED.

       It is further ORDERED that Defendant’s Motion for Summary Judgment, ECF No. 23, is

GRANTED.

       It is further ORDERED that the findings of the Commissioner are AFFIRMED.



                                                             s/Thomas L. Ludington
                                                             THOMAS L. LUDINGTON
                                                             United States District Judge
Dated: September 10, 2019




                                                -2-
